                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,            )
                                     )
               Plaintiff,            )       ORDER
                                     )
       vs.                           )
                                     )
Henry Damon Smith,                   )       Case No. 4:10-cr-095
                                     )
               Defendant.            )


       On July 7, 2021, defendant filed a Stipulation for Substitution of Counsel. (Doc. No. 61).

Therein he advises that attorney Irvin B. Nodland is now representing him in this matter.

       The court ADOPTS the stipulation (Doc. No. 61). Defendant’s retain counsel, attorney Irvin

D. Nodland, shall be substituted as counsel of record for defendant. Defendnat’s court-appointed

counsel, attorney Jackson Lofgren, is authorized to withdraw.

       IT IS SO ORDERED.

       Dated this 8th day of July, 2021.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
